Citation Nr: 1760344	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for an upset stomach/functional gastrointestinal illness to include as due to Gulf War illness.  

4.  Entitlement to service connection for a nerve disability.

5. Entitlement to service connection for swollen eyes.

6.  Entitlement to service connection for chronic fatigue syndrome.  

7.  Entitlement to service connection for non-typhoid salmonella.

8.  Entitlement to service connection for shingella.

9.  Entitlement to service connection for Q-fever.

10.  Entitlement to service connection for dry skin, tinea corporis, proximal thighs and left inguinal area.

11.  Entitlement to service connection for hypertension 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board.  A transcript of the hearing is associated with the claims file.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran's acquired psychiatric disabilities are related to a disease or injury in service.  

2.  The Veteran's tinnitus did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.

3.  The evidence is not sufficient to show that the Veteran has a current functional gastrointestinal disorder. 

4.  The evidence is not sufficient to show that the Veteran has a current nerve disability.  

5.  The evidence is not sufficient to show that the Veteran has a current chronic disability manifested by swollen eyes. 

6.  The evidence is not sufficient to show that the Veteran has a diagnosis of chronic fatigue syndrome.  

7.  The evidence is not sufficient to show that the Veteran has a current disability of non-typhoid Salmonella.

8.  The evidence is not sufficient to show that the Veteran has a current disability of shingella. 

9.  The evidence is not sufficient to show that the Veteran has a current disability of Q-fever.

10.  The evidence is not sufficient to show that the Veteran has a current chronic disability manifested by dry skin, tinea corporis, proximal thighs and left inguinal area.  

11.  On May 9, 2017, prior to the promulgation of a decision in the appeal, the Veteran gave testimony at a hearing indicating that he wanted to withdraw his appeal of entitlement to service connection for hypertension; there is no question of fact or law remaining before the Board in this matter.

12.  The Veteran has not shown that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for a nerve disability have not been met.  
38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for swollen eyes have not been met.  
38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for service connection for non-typhoid salmonella have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  The criteria for service connection for shingella have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

9.  The criteria for service connection for Q-fever have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

10.  The criteria for service connection for dry skin, tinea corporis, proximal thighs and left inguinal area have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

11.  Concerning the issue of entitlement to service connection for hypertension, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

12.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Acquired Psychiatric Disorder 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  Congenital or developmental defects and personality disorders are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2017).  

Here, there is no competent evidence showing that the Veteran meets the diagnostic criteria for PTSD.  However, the Veteran has several psychiatric disabilities to include delusional disorder, adjustment disorder, anxiety disorder, suspect schizoaffective disorder, and depression.  See VA and Private Treatment Records.  A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue that remains disputed is whether the Veteran's current psychiatric disabilities are related to service.   

The Veteran's service treatment records are silent for any complaints or treatment for a mental health disability.  

August 2009 private treatment notes from Dr. R.S. show no neurological or psychiatric disabilities.  The Veteran showed no dizziness or emotional disturbances.  He was alert and oriented.  His cranial nerves II through XII were intact.  His reflexes were normal, and he showed no evidence of unusual anxiety or evidence of depression.  

The Veteran first reported to Dr. R.S for mental health treatment in January 2011.  See Lifetime Health Medical Group Treatment Notes.  He reported experiencing anxious, fearful thoughts, depressed mood, poor concentration, indecisiveness, restlessness, and sluggishness.  Pertinent negatives included panic attacks, sleep disturbance or thoughts of death or suicide.  He was diagnosed with anxiety state, not otherwise specified, and depression.

The Veteran reported for follow up treatment in February 2011 and reported that he continued to feel depressed and anxious due to his stress at work.  

A February 2011 private psychiatric evaluation indicates that the Veteran reported increased problems at work and increased stressors over the previous three to four months.  The Veteran reported difficulty sleeping and upset stomach.  He was increasingly worried about his job.  He reported he was unable to process information well and noted a decrease in critical thinking abilities and concentration.  He reported being at the same job for over 9 years.  The mental health care provider indicated that the Veteran's current stressor was related to work.  The Veteran denied any previous psychiatric history.  The Veteran was diagnosed with adjustment disorder with anxiety and depression.  Attention deficit disorder was ruled out.  Notably, the Veteran did not mention his reported stressors from service during his initial mental health treatment.  

A March 2011 private psychiatric evaluation indicates that the Veteran was referred for evaluation of possible attention deficit disorder (ADD).  Dr. L.J.S. concluded that the Veteran had moderate attention deficits across a wide range of attention measures.   Dr. L.J.S. further stated, "In the absence of prior diagnosis and treatment for ADD/LD [learning disability] issues, I'm inclined to see [sic] this recent job performance difficulty to be related to a combination of ADD and anxiety.  Current medication focuses on managing the anxiety but may not address the ADD. .  . He will likely need a less pressured job at least for the short term.  Counseling will help with coping skills, anxiety management and longer range vocational planning."  

A July 2011 private treatment note shows diagnoses of psychosis, not otherwise specified, attention-deficit hyperactivity disorder, and anxiety.  The Veteran described an elaborate delusion regarding his neighbors poisoning their children.  The mental healthcare provider indicates that the onset of the Veteran's psychosis is precipitated by emotional stress.  Specifically, the Veteran had not worked since January.  Private treatment records also show the Veteran was admitted to hospital for his paranoid delusions in August 2011.        
The Veteran was afforded a VA examination in August 2011.  The Veteran reported the following stressors:  suffering burns to the right arm while performing waste management duties in service, and witnessing other soldiers severely burned.  Although the stressors were verified and sufficient to meet the criteria for PTSD, the examiner found the Veteran did not meet the diagnostic criteria for PTSD but had diagnoses of adjustment disorder with mixed anxiety and depressed mood and anxiety disorder, not otherwise specified, and somatoform disorder.  The examiner noted that on his written statement for his claim for PTSD, the Veteran enumerated 26 specific symptoms of PTSD, which included virtually all of the symptoms published in the DSM criteria.  During his VA examination, however, he emphasized sadness/depression, loneliness, decreased focus and concentration, warm flushing of the back of the neck, irritability, stomach pain, some long term memory loss, and occasional slurring of speech.  

In a February 2012 addendum medical opinion, the examiner opined that the Veteran's psychiatric disorders were less likely than not proximately due to or the result of his service.  The examiner reasoned as follows:
 
"The Veteran's adjustment disorder and anxiety disorder may not have been fully evident until after his term of service, but (especially the anxiety disorder) are likely to have existed before (and independently of) his experiences with burns while in service.  In his August 2011 VA examination he was not deemed to have PTSD, that is, a type of adjustment disorder related to a specific traumatic incident.  If anything, his history of stressors (as documented in medical records) and clinical presentation were primarily related to his work environment and specific incidents in connection with his (civilian) job at Verizon Wireless.  Also, his diagnoses have evolved following information obtained from his multiple community providers (psychologist and nurse practitioner) as well as ongoing treatment; his most recent sessions with Dr. Banzaf (January 2012) note probably psychotic disorder NOS or possible mood disorder (bipolar disorder).  Overall, the wide range of symptoms and clinical history he presents are more consistent with psychiatric disorder that are less likely than not incurred in service or related to the PTSD stressor named." 

The Veteran was afforded another VA examination in February 2013.  The examination report revealed diagnoses of delusional disorder, psychotic disorder, and generalized anxiety disorder. The examiner indicated that based on application of the DSM-IV criteria and supporting medical literature as well as her clinical experience and expertise, the medical records and treatment notes and the current interview, the Veteran has a mental health condition consisting of multiple mental health diagnoses.  The Veteran did not meet the diagnostic criteria for PTSD.   The examiner further stated that it is difficult to identify which mental health condition can be considered dominant but it may be his delusional disorder.  The symptoms associated with his various conditions overlap and have varied over time in terms of their predominance.  These symptoms are therefore interrelated and trying to separate them or specify the relationship between them is not possible without resort to mere speculation.  

Finally, the Veteran was afforded a VA examination in March 2016.  The examination report showed a diagnosis of delusional disorder.  The examiner concluded that the Veteran did not have a diagnosis of PTSD.  She further indicated that although the Veteran was diagnosed with adjustment/anxiety disorder previously his current presentation was inconsistent with those diagnoses.  

The Veteran has testified that he believes his current psychiatric disability is related to an in-service stressor; but he lacks the medical expertise to opine as to the causes of the current disability.  See 38 C.F.R. § 3.304(f) (requiring that a medical or mental health professional provide the link between an in-service stressor and a current diagnosis of PTSD).  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); 38 C.F.R. § 3.159(a)(2).  To the extent he is reporting the onset of symptoms in service; these reports are not credible, given his statements at separation indicating that he was in excellent health and denying mental health symptoms; and the absence of symptoms of an acquired psychiatric disability during in-service evaluations.

The Board finds that the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  Furthermore, the private treatment providers also indicate that the Veteran's mental health disorders had their onset in 2011 while he was dealing with occupational stressors.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current knee disability is not related climbing poles in service.  

The Board has also considered the Veteran's assertions that his acquired psychiatric disorders are related to service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana, 24 Vet. App. at 438.  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of his mental health disabilities require medical expertise to determine.  Thus, the Board finds the private treatment records and VA medical opinions more probative than the Veteran's statements.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Tinnitus

The Veteran asserts that his current tinnitus had its onset in service and is related to noise exposure in service.   See VA May 2017 Hearing Transcript. 

The Veteran is competent to testify to symptoms that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Veteran's report of ringing in his ears is sufficient to find that he has a current tinnitus disability.  The issue that remains disputed is whether the Veteran's current tinnitus disability had its onset in service, manifested a compensable degree within one year of separation or is otherwise related to service.  To this end, the preponderance of the evidence is finding a nexus between his tinnitus and service.  

The Veteran's service treatment records are silent for treatment or complaints for tinnitus. The Veteran also denied hearing loss.  The Veteran's post service treatment records are also silent for complaints of or treatment for tinnitus.  As such there is no medical evidence linking the Veteran's current tinnitus to service.   

The Board has also considered the Veteran's assertions that his tinnitus is related to noise exposure in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana, 24 Vet. App. at 438.  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's tinnitus is related to noise exposure in service requires medical expertise to determine.  

In addition, the evidence does not show that the Veteran's tinnitus manifested to a compensable degree within one year of separation.   Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Gastrointestinal Disorder, Nerve Disability, Swollen Eyes, Chronic Fatigue Syndrome, Non-typhoid Salmonella, Shingella, Q-Fever, Dry Skin 

The Veteran asserts that this gastrointestinal disorder, chronic fatigue syndrome, swollen eyes, non-typhoid salmonella, shingella, Q-Fever, dry skin are related to service to include as due to exposure to chemicals during Gulf War service. 

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317. See 38 C.F.R. § 3.317(e)(1).

However, the Veteran's extensive post service VA and private treatment records do not show continued treatment for gastrointestinal symptoms, a nerve disability, swollen eyes, chronic fatigue syndrome, non-typhoid salmonella, shingella, Q-fever, or dry skin. 

Regarding a gastrointestinal disorder, the Veteran reported that his stomach hurts often and that he vomits twice a week.  The January 2013 VA examination indicated that the Veteran did not have a gastrointestinal disorder.  The Veteran underwent a Persian Gulf registry examination in June 2014 which was also silent for any gastrointestinal disorder.   

Regarding the Veteran's nerve disability, the January 2013 examination report showed that no nerve condition was found.  Veteran reported that he has a warm tingling feeling in the back of his neck when he has an anxiety attack.  The Veteran was not found to have pain, paraesthesias, dysesthesias, or numbness.  He also had full muscle strength.  A sensory examination was also normal. 

The January 2013 VA examination also indicated that the Veteran did not have chronic fatigue syndrome.  The examiner further noted that the Veteran's fatigue complaint is related to his multiple psychiatric disorders.  

The January 2013VA examination also noted no diagnosis of a skin disability.  The Board notes that a September 1992 VA examination noted a diagnosis of tinea corporis of his thighs and inguinal area.   See February 1992 Rating Decision.  However, the Veteran's treatment records do not show a diagnosis of tinea corporis during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007).

The Board is permitted to draw a reasonable inference that if a disability is chronic, it would have been documented in his medical records.  For these reasons, the Board finds that there is no medical evidence of a gastrointestinal disorder, nerve disability, swollen eyes, chronic fatigue syndrome, non-typhoid salmonella, shingella, Q-Fever, or dry skin and also no credible lay evidence of these disabilities.  The evidence of record is insufficient to meet the benefit-of-the-doubt standard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  In the absence of persuasive evidence of the presence of a current chronic disability, service connection cannot be established for the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Hypertension

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

On May 9, 2017, prior to the promulgation of a decision in the appeal, the Veteran gave testimony at a Board hearing indicating that he wanted to withdraw his claim for hypertension.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.

TDIU

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of his mental health disability.    

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 
The Veteran is only service connected for a right arm and forearm burn and assigned a noncompensable rating.  Thus, he is not eligible for TDIU on a schedular basis. 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19

Here, the evidence shows that the Veteran is unable to work because of his psychiatric diagnoses.  Specifically, the evidence shows that the Veteran went on temporary leave from his job with Verizon Wireless after the stress of his job started to cause anxiety and depression.  The Veteran's private and VA treatment records also indicate that the Veteran's mental health symptoms are severe and impact his ability to maintain substantially gainful employment.  As noted above, non service-connected disabilities may not be a consideration when determining eligibility for a TDIU.  While the Board is sympathetic to the limitations the Veteran faces, the Board is prevented from considering these disabilities as a factor leading to the Veteran's unemployability.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD is denied.  

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for an upset stomach/functional gastrointestinal illness to include as due to Gulf War illness is denied. 

Entitlement to service connection for a nerve disability is denied. 

Entitlement to service connection for swollen eyes is denied.  

Entitlement to service connection for chronic fatigue syndrome is denied. 
 
Entitlement to service connection for non-typhoid salmonella is denied.

Entitlement to service connection shingella denied. 

Entitlement to service connection Q-fever denied. 

Entitlement to service connection for dry skin, tinea corporis, proximal thighs and left inguinal area denied.   

The appeal on the issue of entitlement to hypertension is dismissed. 

Entitlement to TDIU is denied. 



______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


